Citation Nr: 0313377	
Decision Date: 06/20/03    Archive Date: 06/24/03

DOCKET NO.  02-05 533	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for loss of vision of 
the left eye, secondary to service-connected post-traumatic 
stress disorder (PTSD) with generalized anxiety disorder.

2.  Whether new and material evidence has been presented to 
reopen a claim for service connection for loss of vision of 
the left eye on a direct basis.

3.  Whether new and material evidence has been presented to 
reopen a claim for service connection for loss of vision of 
the left eye, secondary to the service-connected pterygium of 
the left eye.

4.  Entitlement to service connection for a psychiatric 
disorder, other than PTSD with generalized anxiety disorder, 
manifested by loss of vision of the left eye.  


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney


ATTORNEY FOR THE BOARD

S. J. Janec, Counsel


INTRODUCTION

The veteran had active military service from October 1952 to 
August 1954.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2002 rating decision of the Lincoln, 
Nebraska, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which denied service connection for loss of 
vision of the left eye on a direct basis, and secondary to 
the service-connected PTSD with generalized anxiety disorder.  

In December 2002, the Board remanded the case to the RO for 
further development.  Regrettably, the requested development 
has not been accomplished and another remand is necessary.  


REMAND

As noted above, in December 2002, the Board remanded the case 
to the RO for further development.  In addition to obtaining 
additional evidence, the RO was to develop and adjudicate the 
issues of whether new and material evidence had been 
presented to reopen a claim for service connection for loss 
of vision of the left eye on a direct basis, whether new and 
material evidence had been presented to reopen a claim for 
service connection for loss of vision of the left eye, 
secondary to the service-connected pterygium of the left eye, 
and entitlement to service connection for a psychiatric 
disorder, other than PTSD with generalized anxiety disorder, 
manifested by loss of vision of the left eye.  The Board had 
determined that these issues were inextricably intertwined 
with the issue of entitlement to service connection for loss 
of vision of the left eye, secondary to PTSD with generalized 
anxiety disorder.  

However, in the March 2003 supplemental statement of the 
case, the only issue addressed was entitlement to service 
connection for loss of vision of the left eye, secondary to 
the service-connected PTSD with generalized anxiety disorder.  
It was noted that the remaining three issues were being 
deferred for further development.  However, these issues were 
not subsequently adjudicated prior to re-certifying the case 
to the Board as required by the December 2002 remand.  Where 
the remand orders of the Board are not complied with, the 
Board errs as a matter of law when it fails to ensure 
compliance.  Hence, further remand is mandated.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  
VCAA includes an enhanced duty on the part of VA to notify a 
claimant of the information and evidence necessary to 
substantiate a claim for VA benefits and which evidence, if 
any, the claimant is expected to obtain and submit, and 
which evidence will be retrieved by VA.  See 38 U.S.C.A. § 
5103(a) and (b) (West 2002).  Also see Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  VCAA is applicable 
to all claims filed on or after the date of enactment, 
November 9, 2000, or filed before the date of enactment and 
not yet final as of that date.  38 U.S.C.A. 5107.  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

Accordingly, the case is remanded for the following:  

1.  The RO should take appropriate action 
in this case to comply with the notice 
and duty to assist provisions of 38 
U.S.C.A. § 5103(a) and (b), to include 
with regard to the one-year period for 
receipt of additional evidence.  

2.  The RO should adjudicate the issues 
of whether new and material evidence has 
been presented to reopen a claim for 
service connection for loss of vision of 
the left eye on a direct basis; whether 
new and material evidence has been 
presented to reopen a claim for service 
connection for loss of vision of the left 
eye, secondary to the service-connected 
pterygium of the left eye; and 
entitlement to service connection for a 
psychiatric disorder, other than PTSD 
with generalized anxiety disorder, 
manifested by loss of vision of the left 
eye; and provide the veteran with notice 
of the rating action.  If the action is 
unfavorable, he should be advised of his 
appellate rights, including what steps he 
must take in order to perfect an appeal 
on these issues if he wishes any of them 
to be considered by the Board.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran has the right to submit 
additional evidence and argument on the matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).



	                  
_________________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).  

